Title: John Bishop to Abigail Adams, 16 October 1780
From: Bishop, John
To: Adams, Abigail


     
      Mrs. Adams
      Medford 16th. Octr. 1780
     
     I received yours of the 14th. ultmo., should not have defer’d answering it so long had I been able to have wrote you, but have had a lame hand, and was unable to put Pen to Paper when I receiv’d it.
     I sent you a barrel of Flower which you acknowledge the Receipt off in your Letter. I hope it will prove good. I got Mr. Hall (Baker of this place) to exammine all the Flower we then had in Store which was very considerable, and to chuse out One bl. of it for you, which he should think to be the best; accordingly he did, and inform’d me, that he tho’t it equal, if, not superior, to any he had seen since the War, and hope it will prove as good as he tho’t it to be. The Current Price then for Flower was 8 Hard Dollars or, the exchange.
     You mention’d in your Letter that you had some Silk Handkerchiefs which you would prefer making Payment for the Flower, rather than the Money; I have Handkerchiefs by me which at present have no demand for. With Respect to the ballance due on the Flower, you need not trouble yourself about, but when it’s convenient you may send it. The trouble you was kind enough to take in getting my Stockings Wove, join’d with the other favors receiv’d lays me under infinite Obligations, and have the Honr. to be, Madam, Your mo. Humble St.,
     
      John Bishop
     
    